Citation Nr: 0930485	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-09 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a higher initial evaluation for right knee 
instability, evaluated as 10 percent disabling from June 28, 
2005.

2.  Entitlement to a higher initial evaluation for right knee 
arthritis, evaluated as 10 percent disabling from June 28, 
2005.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to June 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In May 2009, the Veteran testified at a hearing before the 
undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified at his May 2009 hearing that his right 
knee disorders have become worse since his last VA 
examination.  In this regard, the Board's review of the 
record not only shows that his last VA examination was over 
four and a half years ago but that examination took place 
without the examiner having the Veteran's claim's file.  
Therefore, the Board finds that a remand is required to 
provide the Veteran with a new VA examination.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Caffrey v. 
Brown, 6 Vet. App. 377 (1994) (holding that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate); Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment).

In readjudicating the Veteran's claim for a higher initial 
evaluation for right knee arthritis, the RO should not only 
consider his painful motion but should also consider whether 
he is entitled to separate ratings for lost flexion and 
extension as well as whether he is entitled to separate 
ratings for the post operative scars identified by the 
November 2005 examiner.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that evaluation of musculoskeletal disorders 
rated on the basis of limitation of motion requires 
consideration of functional losses due to pain); Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (holding that, while 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, it 
is possible for a Veteran to have "separate and distinct 
manifestations" from the same injury, permitting different 
disability ratings); VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 
(2004) (holding that separate ratings may be assigned in 
cases where a service-connected knee disability includes both 
a compensable limitation of flexion under Diagnostic 
Code 5260 and a compensable limitation of extension under 
Diagnostic Code 5261 provided that the degree of disability 
is compensable under each set of criteria).

Accordingly, the appeal is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded an 
orthopedic examination of the right knee.  
The claims folder is to be provided to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner, including x-rays, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the AMIE worksheet for 
rating knee instability and arthritis, 
the examiner is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of his right knee disabilities.  

i.  As to the right knee 
instability, in addition to any 
other information provided pursuant 
to the AMIE worksheet, the examiner 
should provide an opinion as to 
whether the disability is manifested 
by recurrent subluxation or lateral 
instability that is best 
characterized as "slight," 
"moderate," or "severe."

ii.  As to the right knee arthritis, 
in addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
conduct complete range of motion 
studies, with specific citation to 
flexion and extension, and discuss 
the presence or absence of any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of flexion 
and/or extension.  If the Veteran 
describes flare-ups of pain, the 
examiner should offer an opinion as 
to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees 
of limitation of flexion and/or 
extension during the flare-ups.  

2.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159 (2008). 

3.  Thereafter, the RO/AMC should 
readjudicate the claims.  Such 
readjudication should take into account 
any lost motion caused by pain, whether 
separate ratings are warranted for lost 
flexion and extension, whether separate 
ratings are warranted for post operative 
scars, and whether "staged" ratings are 
appropriate.  DeLuca, supra; Esteban, 
supra; VAOPGCPREC 9-2004; Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any of 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

